Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is entered into as of August 7, 2012
(the “Effective Date”), by and between Alphatec Spine, Inc. (the “Company”), a
California Corporation and Dirk Kuyper, (the “Service Provider”), an individual,
(each a “Party”, and together, the “Parties”).

WHEREAS, the Company desires to retain the Service Provider to render certain
professional services to the Company and the Service Provider desires to be so
retained by the Company and to perform the services specified herein, all in
accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises, conditions and representations
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby mutually acknowledged, the Company and the
Service Provider agree as follows:

 

1.

PROFESSIONAL SERVICES

1.1 Statement of Work. The Company hereby engages the Service Provider to
provide professional services (the “Services”) to the Company during the term of
this Agreement, and the Service Provider hereby accepts such engagement. The
Service Provider agrees to perform for the Company the Services, and to provide
to the Company the work product, set forth in Schedule A (the “Statement of
Work”) which is attached hereto and incorporated herein by reference. The
Statement of Work may be amended from time to time by mutual written agreement
of the Parties.

1.2 Best Efforts. The Service Provider shall use its best efforts to perform the
Services for the Company, and to provide the work product to the Company, in
accordance with the schedule forth in the Statement of Work.

1.3 Location and Access. Except as otherwise stated in the Statement of Work,
the Service Provider may perform the Services at the Company’s premises, the
Service Provider’s premises or such other premises that the Company and the
Service Provider may deem appropriate. The Company shall permit the Service
Provider to have reasonable access to the Company’s premises and personnel for
the purposes of performing the Services.

1.4 Records and Reports. The Service Provider shall keep accurate written
records of its activities under this Agreement and shall make such records
available to the Company upon request. Unless otherwise stated in the Statement
of Work, the Service Provider shall provide the Company with periodic written
reports on such activities. The Service Provider shall also provide the Company
with such other reports that the Company may periodically request during the
term of this Agreement.

 

1



--------------------------------------------------------------------------------

2.

PAYMENT

The Company agrees to compensate the Service Provider for the Services that it
performs pursuant to this Agreement in accordance with the payment terms set
forth in Schedule B attached hereto and incorporated herein by reference.
Payment shall be made only for work that, in the sole discretion of the Company
(i) has been performed satisfactorily and in a timely manner; (ii) is
accompanied by the written work product required by the terms of the applicable
Statement of Work; and (iii) is accompanied by an approved written invoice. The
Service Provider shall be solely responsible for complying with all federal,
state, local and other tax laws and regulations applicable to payments received
from the Company under this Agreement.

 

3.

PROHIBITED ACTIVITIES

3.1 Non-Solicitation. While the Service Provider performs Services hereunder and
for a period of six months following the termination of the Service Provider’s
engagement hereunder, the Service Provider shall not, without the prior written
consent of the Company:

(a) either individually or on behalf of or through any third party, directly or
indirectly, solicit, divert or appropriate or attempt to solicit, divert or
appropriate, for the purpose of competing with the Company or any of its
affiliates (the “Company Group”), any customer or patrons of the Company Group,
or any prospective customers or patrons with respect to which the Company Group
has made a sales presentation (or similar offering of the Company’s products and
services);

(b) either individually or on behalf of or through any third party, directly or
indirectly, solicit, entice or persuade or attempt to solicit, entice or
persuade any employee, agent, consultant or contractor of the Company Group to
leave the service of the Company Group for any reason; or

(c) either individually or on behalf of or through any third party, directly or
indirectly, interfere with, or attempt to interfere with, the relations between
the Company Group and any vendor or supplier to the Company Group.

3.2 Reasonableness of Restrictions. The Service Provider further recognizes and
acknowledges that (i) the types of activities prohibited by this Section 3 are
narrow, reasonable, and necessary based on the Service Provider’s access to
trade secrets and Confidential Information (as defined below); and (ii) the time
period and the geographical scope of the provisions of this Section 3 are
reasonable, legitimate and fair to the Service Provider in light of the Company
Group’s need to market its services and sell its products in a large geographic
area in order to have a sufficient customer base to make the Company Group’s
business profitable and in light of the limited restrictions on the types of
activities prohibited herein.

 

4.

PROTECTED INFORMATION

4.1 The Service Provider acknowledges that, while the Service Provider performs
Services hereunder, the Company shall, and its designees and agents may,
furnish, disclose or make available to the Service Provider Confidential
Information (as defined below) and that the Company may provide the Service
Provider with unique and specialized training. Additionally, the Service
Provider acknowledges that that, while the Service Provider performs Services
hereunder, the Service Provider may create additional Confidential Information.

 

2



--------------------------------------------------------------------------------

4.2 For purposes of this Agreement, “Confidential Information” means
confidential and proprietary information of the Company Group, whether in
written, oral, electronic or other form, including but not limited to,
information and facts concerning business plans, customers, future customers,
suppliers, licensors, licensees, partners, investors, affiliates or others,
training methods and materials, financial information, sales prospects, client
lists, inventions, the schedules attached hereto, or any other scientific,
technical or trade secrets of the Company Group, that is either provided to the
Service Provider by the Company Group or its designees or agents or created
during the performance of Services pursuant to this Agreement, provided that
Confidential Information shall not include information that is in the public
domain other than through any fault or act by the Service Provider or any third
party that did not have an obligation to keep such information confidential.

4.3 Each Party agrees that the existence of and the terms of this Agreement
shall be deemed to be “Confidential Information” and shall be treated in
accordance with this Section.

4.4 The Service Provider shall at all times, both during the period while the
Service Provider performs Services hereunder and after the termination or
expiration of this Agreement for any reason or for no reason, maintain in
confidence and shall not, without the prior written consent of the Company, use,
disclose, or give to others any Confidential Information, except in connection
with the provision of Services hereunder. The terms of this Section 4 shall
survive indefinitely the termination or expiration of this Agreement.

 

5.

OWNERSHIP OF IDEAS, COPYRIGHTS AND PATENTS

5.1 Property of the Company. All ideas, discoveries, creations, manuscripts and
properties, innovations, improvements, know-how, inventions, designs, drawings,
developments, apparatus, techniques, methods, data and results whether
patentable, copyrightable or not, which the Service Provider may conceive,
reduce to practice or develop while the Service Provider performs Services
during the term of this Agreement (and, if based on or related to any Company
Confidential Information, after the termination or expiration of this
Agreement), alone or in conjunction with another or others, whether during or
out of regular business hours, whether or not on the Company’s premises or with
the use of its equipment, and whether at the request or upon the suggestion of
the Company or otherwise (collectively, the “Inventions”), shall be and hereby
are the sole and exclusive property of the Company Group, and the Service
Provider shall not publish any of the Inventions without the prior written
consent of the Company. Without limiting the foregoing, the Service Provider
also acknowledges that all original works of authorship which are made by the
Service Provider (solely or jointly with others) which were created during the
Service Provider’s performance of Services hereunder (and, if based on or
related to any Confidential Information, after the termination or expiration of
this Agreement), which are protectable by copyright are “works made for hire”
pursuant to the United States Copyright Act (17 U.S.C. Section 101). The Service
Provider hereby assigns to the Company all of the Service Provider’s right,
title and interest in and to all Inventions. The Service Provider further
represents that, to the best of the Service Provider’s knowledge and belief,
none of the Inventions shall violate or infringe upon any right, patent,
copyright, trademark or right of

 

3



--------------------------------------------------------------------------------

privacy, or constitute libel or slander against or violate any other rights of
any person, firm or corporation, and that the Service Provider shall use the
Service Provider’s best efforts to prevent any such violation.

5.2 Cooperation. At any time during the Service Provider’s service hereunder or
after the termination of the Service Provider’s engagement hereunder for any
reason or for no reason, the Service Provider shall cooperate fully with the
Company and its attorneys and agents in the preparation and filing of all papers
and other documents as may be required to perfect the Company’s rights in and to
any Inventions described in Section 5.1, including, but not limited to, joining
in any proceeding to obtain letters patent, copyrights, trademarks or other
legal rights with respect to any such Inventions in the United States and in any
and all other countries, provided that the Company shall bear the expense of
such proceedings, and that any patent or other legal right so issued to the
Service Provider personally shall be assigned by the Service Provider to the
Company without charge by the Service Provider.

 

6.

SERVICE PROVIDER WARRANTIES

The Service Provider warrants and represents to the Company as follows:

(i) Any works of authorship, copyrightable material or other Inventions
developed under this Agreement shall not infringe any patent, copyright, trade
secret, trademark or other rights of any third party;

(ii) The execution and performance of this Agreement shall not constitute a
breach or default under any contract or instrument to which the Service Provider
is a party, or by which it is bound, and the Service Provider is under no
contractual or other obligation to any third party which would prevent or limit
its performance of Services under this Agreement;

(iii) The Service Provider is free at the present time to disclose to the
Company, without breach of any obligation to a third party, any and all
information, ideas, suggestions, developments, or know-how that the Service
Provider shall divulge in performing the Services under this Agreement;

(iv) The Service Provider has complied with and shall comply with all federal,
state, and local laws in connection with the Services to be performed under this
Agreement;

(v) The Services shall conform to the highest standards of workmanship and the
specifications, timelines, and budgets set out in the Statement of Work or
otherwise agreed by the Parties; and

(vii) Except as otherwise disclosed in the applicable Statement of Work, the
deliverables under such Statement of Work do not and shall not incorporate any
pre-existing work, either in whole or in part.

 

4



--------------------------------------------------------------------------------

7.

INDEMNITY

7.1 Indemnification by the Service Provider. The Service Provider agrees that it
shall defend, at its own expense, and shall indemnify and hold harmless the
Company, and its officers, directors employees, agents, and assigns (the
“Company Indemnitees”) from and against any and all damages, demands, expenses,
claims, liabilities, injuries, suits, and proceedings, including, without
limitation, attorneys’ fees (the “Losses”), to the extent that such Losses arise
from (i) the Service Provider’s breach of this Agreement, (ii) any act or
omission of a Service Provider Indemnitee (as defined below) (including without
limitation any infringement of a third party’s intellectual property rights) or
any negligence or willful misconduct, (iii) a breach by the Service Provider of
any of the Service Provider’s obligations to a third party that arises during
the performance of the Services under this Agreement, or (iv) a violation of any
federal, state or local law, regulation, or ordinance by a Service Provider
Indemnitee.

7.2 Indemnification by the Company. The Company will defend, indemnify and hold
harmless the Service Provider and its employees, agents and assigns (the
“Service Provider Indemnitees”) from and against any and all Losses, to the
extent that such Losses arise from (i) the Company’s breach of this Agreement,
(ii) any act or omission of a Company Indemnitee (including without limitation
any infringement of a third party’s intellectual property rights) or any
negligence or willful misconduct, (iii) a breach by the Company of any of the
Company’s obligations to a third party that arises in connection with the
Services provided under this Agreement, or (iv) a violation of any federal,
state or local law, regulation, or ordinance by a Company Indemnitee.

7.3 Indemnification Procedures. Each Party will notify the other Party promptly
upon learning of a claim, demand, suit, or proceeding that might give rise to a
Loss, and the potentially indemnifying Party may control defense and settlement
thereof provided it does so diligently, in good faith and using reasonably
experienced counsel with expertise in the relevant field. The potentially
indemnified Party will reasonably cooperate in such defense and/or settlement at
the potentially indemnifying Party’s request and expense and may participate at
its own expense using its own counsel. The obligations of indemnification set
forth in this Section 7 shall apply to third party claims and claims made
between the Parties.

 

  7.4

Limitation of Liability

IN NO EVENT SHALL COMPANY BE LIABLE FOR ANY INCIDENTAL, CONSEQUENTIAL, INDIRECT,
SPECIAL, EXEMPLARY, OR PUNITIVE DAMAGES OF ANY NATURE, INCLUDING, BUT NOT
LIMITED TO LOSS OF PROFITS, DATA, BUSINESS OR GOODWILL, EVEN IF COMPANY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT SHALL COMPANY BE LIABLE
TO SERVICE PROVIDER FOR DIRECT DAMAGES IN EXCESS OF THE AMOUNTS PAID UNDER THIS
AGREEMENT FOR THE SERVICES THAT ARE THE SUBJECT OF THE CLAIM.

 

8.

TERM AND TERMINATION

8.1 Term. This Agreement shall be effective on the Effective Date and shall
continue in full force and effect for 90 days, unless earlier terminated as
permitted herein.

 

5



--------------------------------------------------------------------------------

8.2 Termination for Convenience. Either Party may terminate this Agreement at
any time upon written notice to the other Party. Upon termination, the Service
Provider shall not be entitled to receive any further payments other than for
Services rendered to, and approved costs and expenses incurred on behalf of, the
Company prior to the date of termination of this Agreement, all in accordance
with Schedule B hereto and any applicable Statements of Work.

8.3 Termination for Breach. If one Party defaults in the performance of, or
fails to perform, any of its material obligations under this Agreement, and such
default is not remedied within 30 days of the receipt of written notice from the
non-defaulting Party, then the non-defaulting Party shall have the right to
terminate this Agreement upon written notice and avail itself of any and all
rights and remedies to which it may be entitled in accordance with the
applicable provisions of this Agreement.

8.4 Return of Company Materials. Upon expiration or termination of this
Agreement for any reason, or at any time upon request by the Company, the
Service Provider shall immediately return to the Company all property belonging
to the Company Group, including without limitation all Confidential Information
in the Service Provider’s possession or control, any and all notes, drawings,
lists, memoranda, magnetic disks or tapes, or other recording media containing
such Confidential Information, whether alone or together with nonconfidential
information, all documents, reports, files, memoranda, records, software, credit
cards, door and file keys, computer access codes, disks and instructional
manuals, or any other physical or personal property that the Service Provider
received, prepared, or helped prepare in connection with its performance of
Services under this Agreement. If any such property is not in the Service
Provider’s possession and control, the Service Provider shall use its best
efforts to obtain and return the same and the Service Provider shall not retain
any copies, duplicates, reproductions, or excerpts thereof, nor shall it show or
give any of the above to any third party.

 

9.

NOTICES

All notices, requests, consents and other communications hereunder which are
required to be provided, or which the sender elects to provide, in writing,
shall be addressed to the receiving Party’s address set forth below or to such
other address as a Party may designate by notice hereunder, and shall be either
(i) delivered by hand, or (ii) sent by a nationally recognized overnight
courier. All notices, requests, consents and other communications hereunder
shall be deemed to have been given either (i) if by hand, at the time of the
delivery thereof to the receiving Party at the address of such Party set forth
below, or (ii) if sent by overnight courier, on the next business day following
the day such notice is delivered to the courier service.

If to the Company:

Alphatec Spine, Inc.

5818 El Camino Real

Carlsbad, California 92008

Attn: Legal Department

If to the Service Provider:

Address on file with the Company

 

6



--------------------------------------------------------------------------------

10.

GENERAL

10.1 Entire Agreement; Prior Activities. This Agreement embodies the entire
agreement and understanding between the Parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement. The Parties agree
and acknowledge that prior to the Effective Date the Service Provider provided
consulting services to the Company, and that Service Provider has been paid in
full for the performance of such services.

10.2 Modifications and Amendments. The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by the Parties
hereto.

10.3 Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

10.4 Assignment. The Company may assign its rights and obligations hereunder to
any person or entity that succeeds to all or substantially all of the Company’s
business or that aspect of the Company’s business in which the Service Provider
is principally involved. The Service Provider’s rights and obligations under
this Agreement may not be assigned without the prior written consent of the
Company and any such attempted assignment by the Service Provider without the
prior written consent of the Company shall be void.

10.5 Governing Law. The parties hereto expressly agree that this Agreement shall
be governed by and construed in accordance with the laws of the State of
California and the venue of any action brought shall be in the state or federal
courts located in San Diego County, California.

10.6 Severability. The Parties intend this Agreement to be enforced as written.
However, (i) if any portion or provision of this Agreement shall to any extent
be declared illegal or unenforceable by a duly authorized court or arbiter
having jurisdiction, then the remainder of this Agreement, or the application of
such portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law, and (ii) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision or the
geographic area covered thereby, the Parties agree that the court making such
determination shall have the power to reduce the duration and/or geographic area
of such provision, and/or to delete specific words and phrases
(“blue-penciling”), and in its reduced or blue-penciled form such provision
shall then be enforceable and shall be enforced.

 

7



--------------------------------------------------------------------------------

10.7 Injunctive Relief. The Service Provider hereby expressly acknowledges that
any breach or threatened breach of any of the terms and/or conditions set forth
in Section 3, 4 or 5 of this Agreement shall result in substantial, continuing
and irreparable injury to the Company. Therefore, in addition to any other
remedy that may be available to the Company, the Company shall be entitled to
injunctive or other equitable relief by a court of appropriate jurisdiction in
the event of any breach or threatened breach of the terms of Section 3, 4 or 5
of this Agreement.

10.8 No Waiver of Rights, Powers and Remedies. No failure or delay by a Party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the Parties hereto, shall operate as a waiver of any
such right, power or remedy of the Party. No single or partial exercise of any
right, power or remedy under this Agreement by a Party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such Party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder.

10.9 Independent Contractor. The Company and the Service Provider agree that the
relationship of the Service Provider to the Company is at all times that of an
independent contractor and not that of an employee, partner or joint-venturer of
or with the Company. The Service Provider hereby acknowledges that it is not,
and shall not be, entitled to any benefits that may be afforded to employees of
the Company from time to time, including, without limitation, any insurance,
employee benefit plans or Company policies that may be in effect from time to
time.

10.10 Opportunity to Review. The Service Provider hereby acknowledges that the
Service Provider has had adequate opportunity to review these terms and
conditions and to reflect upon and consider the terms and conditions of this
Agreement, and that the Service Provider has had the opportunity to consult with
counsel of the Service Provider’s own choosing regarding such terms. The Service
Provider further acknowledges that the Service Provider fully understands the
terms of this Agreement and has voluntarily executed this Agreement.

10.11 Survival. Notwithstanding any other provision in this Agreement, the
Parties agree that those provisions contained herein which by their nature are
intended to survive the termination of this Agreement shall survive, including
Sections 3, 4, 5, 7, 8.4, 10.5 and 10.7.

10.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

* * *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the Effective Date.

ALPHATEC SPINE, INC.

 

/s/ Les Cross

Les Cross

Chairman and Chief Executive Officer

SERVICE PROVIDER

 

/s/ Dirk Kuyper

Dirk Kuyper

 

9



--------------------------------------------------------------------------------

SCHEDULE A

STATEMENT OF WORK

 

1.

Services

Service Provider will carry out an efficient and cooperative transition of his
former job duties and provide such other transition services as are reasonably
requested by the Company.

 

2.

Schedule

The Service Provider shall perform the Services in accordance with a schedule
agreed upon by the Parties.

 

3.

Location in which the Services shall be conducted

The Service Provider may perform the Services at the premises that the Company
and the Service Provider mutually deem appropriate. It is anticipated that the
Services shall require the Service Provider to travel both within and outside of
the United States.

 

4.

Deliverables/specifications

The description and nature of specific deliverables by the Service Provider
shall be determined by the Parties during the research and development process.

 

5.

Acceptance

Following receipt of any deliverable, Company shall have the right, but not the
obligation, to perform its own evaluations to confirm that the deliverables
substantially conform to the specifications set out herein. If they do not,
Company shall describe with particularity any material nonconformity with the
specifications in a notice of rejection. Following receipt of a notice of
rejection, Service Provider shall devote its best efforts to promptly remedy the
nonconformity described in the notice. If Service Provider fails to remedy the
nonconformity within 30 days of receipt of notice, Company may exercise one of
the following options: (i) Company may extend the time period for delivery of
the corrected deliverable at no additional cost; or (ii) Company may terminate
the Agreement pursuant to the provisions of Section 8.3 the relevant Statement
of Work, or the particular Services which are nonconforming. In the event that
Service Provider supplies corrected deliverables in accordance with this
provision, the process described in this Section shall begin anew and shall
apply to the corrected deliverables. The process shall be repeated until the
earlier of acceptance of the deliverables or termination of the Agreement or
Services.

 

10



--------------------------------------------------------------------------------

SCHEDULE B

Consideration for the Services

The Parties agree and acknowledge that Service Provider has been granted an
aggregate of 50,000 vested options to acquire Company shares (the “Options”)
pursuant to an award agreement dated November 4, 2012 with a strike price of
$2.31 per share (the “Grant Agreement”). Pursuant to the terms of the Grant
Agreement, the Service Provider has until the 90th day following the Service
Provider’s termination of employment with the Company to exercise the Options.
As consideration for the Services provided under this Agreement, the Company
agrees to cause the Grant Agreement to be amended to extend the period in which
Service Provider may exercise certain of the Options (the “Extended Options”) to
the third anniversary of the date of the extension. The number of Extended
Options shall be the number of Options (calculated on the Black-Scholes model)
equal in value to the aggregate amount invoiced in accordance with this
Agreement by the Service Provider for the Services (with the Service Provider’s
hourly fee for Services being $240 per hour), with the calculation performed on
the earlier of (i) the 90th day after the Effective Date (or the prior trading
day, if such date is not a trading day); and (ii) the termination date of this
Agreement (or the prior trading day, if such date is not a trading day).

In addition, during the term of the Agreement the Service Provider shall be
entitled to continue to use the automobile provided to the Service Provider
during his employment with the Company. However, during such time period:
(i) the Company will be responsible only for the vehicle’s lease payments and
the cost of automobile liability insurance coverage; and (ii) the Service
Provider shall be responsible for all other operating expenses related to the
automobile. The value ascribed to such automobile usage shall be $1,000 per
30-day period. In the event that the consideration paid to the Service Provider
set forth in the proceeding paragraph exceeds the value of all of the Extended
Options, credit shall then be given against the Service Provider’s hourly
Services in an amount equal to the aggregate value ascribed to such automobile
usage.

Each month the Service Provider shall submit an itemized invoice for Services
provided to Company.

 

11